Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim

This action is in reply to the communications filed on 15 November 2021.
Claims 1, 4, 5, 8, 10, 13, 17, and have been amended.
Claims 2, 3, 12, 16, and 19 have been cancelled.
Claims 1, 4-10, 13, 17, and 20-29 are currently pending and hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

35 USC 103 Prior Art
The closest prior arts of record are Google Workspace (Non-Patent Literature View Coworker’s Calendar), Setty et al (U.S. Publication No. 20080140498), Frank et al (U.S. Publication No. 20180189744), Brabec et al (U.S. Patent No. 7409428) and Lam (U.S. Publication No. 20130067170).  
Google Workspace describes that after adding the second user’s to the email list of approved users with access to the first user’s calendar, the first user hits enter.  The second user will then see the first user’s email in his own mailbox evidenced by the blue box labeled Amy Mills on the left and the actual events in blue appearing on the main body of the calendar when the second user sees the first user’s calendar under “My Calendar” it means that Google Calendar 
Setty teaches the web based application synchronizes the calendar presented by the schedule organizer with the web calendar stored in the application database, where the synchronization enables the user to publish his/her availability status onto the web calendar, and the web calendar, which has the availability status of the user, is shared with one or more recipients to manage schedules of the user. 
Frank teaches a host server that may receive a request to update calendar data where after the system calendar data store is updated, the calendar system may generate synchronization data to be distributed to client devices and the notification on the client device may trigger a pull of the calendar data.  After synchronization data has been created, the system may provide calendar data updates to a client device as identified by the Share ID.
Lam teaches the cache storage module manages a request database, a data cache, and a list of pre-cache addresses where the request database is configured to store records of requests, and a request is comprised of the requested addresses (both pre-cached and not) and the timestamp of the request. Each request record also stores statistical and contextual information about the request. 
	None of the above prior art explicitly teaches "generating and storing a sharee copy of the master calendar in a second mailbox associated with a sharee ", or " changes to the sharee copy of the master calendar having a local part and a remote part and updating the master calendar in the first mailbox with the remote part of the changes and refraining from updating the master calendar in first mailbox with the local part of the changes ", and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1, 4-10, 13, 17, and 20-29 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for “Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on Monday-Friday 08:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MATHEUS STIVALETTI/Examiner, Art Unit 3623
01/19/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623